DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-4 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 06/19/2020 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Such claim limitation(s) is/are:
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
(a) “a steering angle detection unit that detects a steering angle of the vehicle,” as recited in claim 1.
(b) “a steering control unit that causes a steering assistance unit to assist steering of the vehicle,” as recited in claim 1. 
(c) “an angular velocity detection unit that detects an angular velocity generated in the vehicle,” as recited in claim 3.
Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-3 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihata et al. U.S. P.G. Publication 2015/0266508 (hereinafter, Yoshihata), in view of, Inoue et al. U.S. P.G. Publication 2016/0334796 (hereinafter, Inoue).
Regarding Claim 1, Yoshihata teaches a steering control device (vehicle steering control device, Yoshihata, Paragraphs 0029-0030 and Figures 1-2) comprising: 
-a distance calculation unit that calculates a distance between a front gaze point, which5 is on a straight line extending forward of a vehicle from a center of the vehicle, and a center line indicating a center of a lane where the vehicle is traveling (a distance calculation unit that calculates a distance between a front gaze point (i.e., forward watch point) and a center line indicating a center of the lane for which the vehicle is traveling (i.e., a lateral distance), Yoshihata, Paragraphs 0029-0035 and 0056 and Figures 6-7): 
-a steering angle detection unit that detects a steering angle of the vehicle (angle detection unit (i.e., displacement detector of the vehicle), Yoshihata, Paragraphs 0030-0032 and Figure 2); and ….
	It shall be noted that Yoshihata teaches a steering control unit that includes a steering assistance unit for assisting in steering of the vehicle (e.g., fixing the steering angle or lateral displacement of the vehicle) (Yoshihata, Paragraphs 0029, 0045, and 0079-0089).
	However, Yoshihata does not teach the steering control device to include a steering control unit that causes a steering assistance unit to assist steering of the vehicle based on an angle formed by the lane and the straight line extending forward of the vehicle in a case where the distance is larger than a predetermined distance and 
causes the steering assistance unit to assist steering so as to fix the steering angle in a case where the distance is the predetermined distance or smaller.
	Inoue teaches a vehicle system that includes a steering assist unit for assisting the vehicle in steering (Inoue, Paragraphs 0028-0033 and Figures 2A-B). Moreover, Inoue teaches the use of the steering assist system to engage when either or both the angle formed between the lane and straight line extending forward from the vehicle (i.e., angle between vehicle current travel and desired travel to remain within the lane) or the lateral distance is not at a desired amount (i.e., greater or smaller then a desired amount) (Inoue, Paragraph 0116 and Figure 8).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the steering control device of Yoshihata to include a steering control unit that causes a steering assistance unit to assist steering of the vehicle based on an angle formed by the lane and the straight line extending forward of the vehicle in a case where the distance is larger than a predetermined distance and causes the steering assistance unit to assist steering so as to fix the steering angle in a case where the distance is the predetermined distance or smaller, as taught by Inoue.
	It would have been obvious because having a steering assist allows for the vehicle to aid in keeping the vehicle within a lane, a feature desired in the automotive industry (Inoue, Paragraphs 0028-0033 and 0116).
Regarding Claim 4, Yoshihata teaches a steering control method executed by a computer (vehicle steering control device, Yoshihata, Paragraphs 0029-0030 and Figures 1-2), the steering control method comprising: 
-a step of calculating a distance between a front gaze point that is on a straight line extending forward of a vehicle from a center of the vehicle and a center line indicating a center of the lane where the vehicle is traveling (a distance calculation unit that calculates a distance between a front gaze point (i.e., forward watch point) and a center line indicating a center of the lane for which the vehicle is traveling (i.e., a lateral distance), Yoshihata, Paragraphs 0029-0035 and 0056 and Figures 6-7): 
-35a step of detecting a steering angle of the vehicle (angle detection unit (i.e., displacement detector of the vehicle), Yoshihata, Paragraphs 0030-0032 and Figure 2), and …
It shall be noted that Yoshihata teaches a steering control unit that includes a steering assistance unit for assisting in steering of the vehicle (e.g., fixing the steering angle or lateral displacement of the vehicle) (Yoshihata, Paragraphs 0029, 0045, and 0079-0089).
	However, Yoshihata does not teach the steering control method to include a step of causing a steering assistance unit to assist steering of the vehicle based on an angle formed by the lane and the straight line extending forward of the vehicle in a DOCS 120180-221US1/4092120.1Attorney Docket No. 120180-221 US1 case where the distance is larger than a predetermined distance, and causing the steering assistance unit to assist steering so as to fix the steering angle in a case where the distance is the predetermined distance or smaller.
	Inoue teaches a vehicle system that includes a steering assist unit for assisting the vehicle in steering (Inoue, Paragraphs 0028-0033 and Figures 2A-B). Moreover, Inoue teaches the use of the steering assist system to engage when either or both the angle formed between the lane and straight line extending forward from the vehicle (i.e., angle between vehicle current travel and desired travel to remain within the lane) or the lateral distance is not at a desired amount (i.e., greater or smaller than a desired amount) (Inoue, Paragraph 0116 and Figure 8).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify steering control method of Inoue to include a step of causing a steering assistance unit to assist steering of the vehicle based on an angle formed by the lane and the straight line extending forward of the vehicle in a  case where the distance is larger than a predetermined distance, and causing the steering assistance unit to assist steering so as to fix the steering angle in a case where the distance is the predetermined distance or smaller, as taught by Inoue.
	It would have been obvious because having a steering assist allows for the vehicle to aid in keeping the vehicle within a lane, a feature desired in the automotive industry (Inoue, Paragraphs 0028-0033 and 0116).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihata et al. U.S. P.G. Publication 2015/0266508 (hereinafter, Yoshihata), in view of, Inoue et al. U.S. P.G. Publication 2016/0334796 (hereinafter, Inoue), in further view of, Igarashi et al. U.S. P.G. Publication 2016/0334796 (hereinafter, Inoue).
Regarding Claim 2, Yoshihata, as modified, teaches the steering control device according to claim 1, wherein in a case where the distance is the predetermined distance or smaller (a distance calculation unit that calculates a distance between a front gaze point (i.e., forward watch point) and a center line indicating a center of the lane for which the vehicle is traveling (i.e., a lateral distance) and determining if it is greater or smaller than a desired distance, Yoshihata, Paragraphs 0029-0035 and 0056 and Figures 6-7) …
	Yoshihata does not teach the steering control device to include that the steering control unit controls the steering assistance unit to fix the steering angle when the steering angle is larger than a first angle, and controls the steering assistance unit not to assist steering when the steering angle is within the first angle.
	Igarashi teaches a vehicle system which includes a steering assist system (Igarashi, Paragraphs 0046-0047). Moreover, Igarashi teaches for the steering system to assist if the steering angle is detected to be larger than a determined angle and to not assist if the steering angle is not detected to be larger than a determined angle (Igarashi, Paragraphs 0046-0047).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the steering system of Yoshihata to include that the steering control unit controls the steering assistance unit to fix the steering angle when the steering angle is larger than a first angle, and controls the steering assistance unit not to assist steering when the steering angle is within the first angle, as taught by Igarashi.
	It would have been obvious because determining whether to activate the steering assist or not based on an angle measurement, ensures smoother and safer operation of the vehicle (i.e., higher accuracy operation of the vehicle) (Igarashi, Paragraphs 0046-0047).
Regarding Claim 3, Yoshihata, as modified, teaches the steering control device according to claim 2, further comprising: an angular velocity detection unit that detects an angular velocity generated in the vehicle due to turning of the vehicle (angular velocity detection can be determined by the change in the angle formed (i.e., a type of velocity) over time, Yoshihata, Paragraphs 0032), wherein the steering control unit specifies a travel direction of the vehicle based on the detected angular velocity (determining a travel direction of the vehicle based on the detected angular velocity, Yoshihata, Paragraph 0032), and in a case where the distance is the predetermined distance or smaller (a distance calculation unit that calculates a distance between a front gaze point (i.e., forward watch point) and a center line indicating a center of the lane for which the vehicle is traveling (i.e., a lateral distance) and determining if it is greater or smaller than a desired distance, Yoshihata, Paragraphs 0029-0035 and 0056 and Figures 6-7) … 
	Yoshihata does not teach the steering control unit to include caus[ing] the steering assistance unit to assist steering so as to fix the steering angle when a yaw angle of the vehicle is a second angle or larger and an angle formed by a straight line indicating the travel direction and the lane is within a third angle smaller than the first angle.
Igarashi teaches a vehicle system which includes a steering assist system (Igarashi, Paragraphs 0046-0047). Moreover, Igarashi teaches for the steering system to assist if the steering angle is detected to be larger than a determined angle and to not assist if the steering angle is not detected to be larger than a determined angle (i.e., when a yaw angle of the vehicle is a second angle or larger than that angle) (Igarashi, Paragraphs 0046-0047).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the steering system of Yoshihata to include causing the steering assistance unit to assist steering so as to fix the steering angle when a yaw angle of the vehicle is a second angle or larger and an angle formed by a straight line indicating the travel direction and the lane is within a third angle smaller than the first angle, as taught by Igarashi.
It would have been obvious because determining whether to activate the steering assist or not based on an angle measurement, ensures smoother and safer operation of the vehicle (i.e., higher accuracy operation of the vehicle) (Igarashi, Paragraphs 0046-0047).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667       

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667